Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/550,329 received August 26, 2019. Claims 1-20 are left as original.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar).
Regarding Claim 1, Sugar teaches a footwear system (Sugar, Fig. 4; Para. [0035], Lines 1-7), comprising a capture hardware component (Sugar, Fig. 4, “Attachment of Generator to leg” and “Attachment of Generator to foot”; Para. [0041], Lines 6-9, “rigid linkage”, and Para. [0012], Lines 1-12) configured to capture a movement of an ankle joint (Sugar, Fig. 4; Para. [0011], Lines 9-14, and Fig. 11; Para. [0052], Lines 1-6), and a conversion hardware component configured to convert the movement into an energy (Sugar, Fig. 17, “charging circuit”; Paras. [0059] – [0061]).
Regarding claim 2, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Sugar teaches where the capture hardware component is located upon the ankle joint (Sugar, Fig. 4, “Attachment of Generator to leg” and “Attachment of Generator to foot”; Para. [0041], Lines 6-9, “rigid linkage”, and Para. [0012], Lines 1-12) and where the conversion hardware component is located away from the ankle joint (Sugar, Para. [0059], Lines 1-3). 
Regarding claim 7, The teaching of the Sugar reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Sugar teaches where the capture hardware component is located outside a footwear outer wearer protection layer (Sugar, Fig. 4, “Attachment of Generator to leg” and “Attachment of Generator to foot”; Para. [0041], Lines 6-9, and Para. [0012], Lines 1-12). 
Regarding claim 10, Sugar teaches a brace associated with a footwear (Sugar, Fig. 4; Para. [0035], Lines 1-7), comprising a capture hardware component (Sugar, Fig. 4, “Attachment of Generator to leg”; Para. [0041], Lines 6-9, “rigid linkage”, and Para. [0012], Lines 1-12) configured to capture a rotational movement of an ankle joint (Sugar, Fig. 4; Para. [0011], Lines 9-14, and Fig. 11; Para. [0052], Lines 1-6) derived from forward/backward motion of a wearer of the footwear (Sugar, Fig. 4; Para. [0011], Lines 9-14), a transfer hardware component configured to transfer the rotational movement to a non-ankle part of the footwear (Sugar, Fig. 4, “Attachment of Generator to foot”; Para. [0040], Lines 6-13, and Para. [0012], Lines 5-11), and a drivetrain hardware component configured to receive the transfer of the rotational movement and configured to use the transferred rotational movement to power a generator (Sugar, Figs. 4 and 7-9; Para. [0045], Lines 11-15 and Para. [0047], Lines 1-10). 
Regarding claim 17, Sugar teaches a footwear support (Sugar, Fig. 4; Para. [0035], Lines 1-7), comprising a drivetrain (Sugar, Figs. 4 and 7-12, “generator module”; Para. [0045], Lines 1-15, and Fig. 17) configured to perform a rotation in response to transferred rotational movement from an ankle of a wearer of the footwear support (Sugar, Fig. 4, “Attachment of Generator to foot”; Para. [0040], Lines 6-13, and Para. [0012], Lines 5-11), and a generator configured to generate an electricity in response to the rotation (Sugar, Figs. 4 and 7-9; Para. [0045], Lines 11-15 and Para. [0047], Lines 1-10). 
Regarding claim 18, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 17.  Furthermore, Sugar teaches where the drivetrain receives the transferred rotational movement by way of a pulley affixed to a hardware joint that functions in conjunction with an ankle joint of a wearer of the footwear support (Sugar, Figs. 7-9; Para. [0045], Lines 11-15 and Para. [0047], Lines 1-10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar) as applied to claims 2/1 above, and further in view of Alexander et al. U.S. PGPub 2015/0059204 A1 (hereinafter Alexander).
Regarding claim 3, The teaching of the Sugar reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Sugar teaches the conversion hardware component (Sugar, Fig. 17, “charging circuit”; Paras. [0059] – [0061]), but does not explicitly teach the conversion hardware being located in the heel of the footwear.  
Alexander, however, teaches where the conversion hardware component is, at least in part, located as part of a heel of the footwear item (Alexander, Fig. 1, Element 5; Para. [0008], Lines 9-10 and Para. [0010], Lines 11-15).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugar provides for multiple locations of the electronics of the conversion hardware component, i.e. shoe, leg or on the hips, Sugar Para. [0059], Sugar would inherently incorporate some type of conventional attachment of the necessary conversion hardware commonly understood in the art.  The heel embedded system taught by Alexander, for providing a location of the necessary electronic componentry in a protected area, teaches one of the many conventional storage locations utilized in the art for electronics when used on a foot wear item.  A person of ordinary skill in the art would have been motivated to choose based on desirability, 
Regarding claim 4, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Sugar teaches comprising a pulley component configured to transfer the captured movement of the ankle joint to the conversion hardware component, where the pulley component is coupled to the capture hardware component at a first end, where the pulley component is coupled to the conversion hardware component at the second end, where the first end and second end are opposite one another (Sugar, Figs. 7-9; Para. [0045], Lines 11-15 and Para. [0047], Lines 1-10). 
Regarding claim 5, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 4/3/2/1.  Furthermore, Sugar teaches where the capture hardware component and the conversion hardware component are offset on a heel-to-ankle plane (Sugar, Fig. 10; Para. [0050], Lines 6-7, As illustrated in the drawing.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar) as applied to claim 1 above, and further in view of Andrysek U.S. PGPub 2009/0259320 A1 (hereinafter Andrysek). 
Regarding claim 8, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 1, but does not explicitly teach returning the energy to a wearer to aid in motion.
Andrysek, however, teaches where the energy is returned to a wearer of the footwear system to aid in motion (Andrysek, Para. [0012], Lines 1-9 and Para. [0027], Lines 3-11).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugar is silent as to what is being powered by the energy being harvested from the 
Regarding claim 9, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Sugar teaches where the energy rotates a drivetrain, where the drivetrain turns a generator, and where the generator produces a charge (Sugar, Figs. 4 and 7-12, “generator module”; Para. [0045], Lines 1-15, and Fig. 17), but does not explicitly teach the charge supplied to a battery.
Andrysek, however, teaches produces a charge to supply a battery (Andrysek, Fig. 2, Element 10; Para. [0028], Lines 1-13). 
It would have been obvious to a person having ordinary skill in the art to understand that although Sugar is silent as to how the energy is used that is generated, Sugar would inherently incorporate some type of conventional energy storage commonly understood in the art.  The energy storage taught by Andrysek, for providing a way to store the energy being generated, teaches one of the many conventional energy storage units utilized in the art for storing and providing energy when needed.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Andrysek, to store the energy of Sugar.
Claims 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar) as applied to claim 10 above, and further in view of Alexander et al. U.S. PGPub 2015/0059204 A1 (hereinafter Alexander).
Regarding claim 11, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 10.  Furthermore, Sugar teaches where the capture hardware component is located upon the ankle joint (Sugar, Fig. 4, “Attachment of Generator to leg” and “Attachment of Generator to foot”; Para. [0041], Lines 6-9, “rigid linkage”, and Para. [0012], Lines 1-12), but does not explicitly teach the generator being located in the heel of the footwear.  
Alexander, however, teaches and where the generator is located within a heel of the footwear (Alexander, Fig. 1, Element 5; Para. [0008], Lines 9-10 and Para. [0010], Lines 11-15).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugar provides for multiple locations of the electronics of the conversion hardware component, i.e. shoe, leg or on the hips, Sugar Para. [0059], Sugar would inherently incorporate some type of conventional attachment of the necessary conversion hardware commonly understood in the art.  The heel embedded system taught by Alexander, for providing a location of the necessary electronic componentry in a protected area, teaches one of the many conventional storage locations utilized in the art for electronics when used on a foot wear item.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Alexander, to locate the conversion hardware/electronics of Sugar. 
Regarding claim 12, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 11/10.  Furthermore, Sugar teaches 
Regarding claim 14, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 11/10.  Furthermore, Sugar teaches where the capture hardware component is located outside a footwear outer wearer protection layer (Sugar, Fig. 4, “Attachment of Generator to leg” and “Attachment of Generator to foot”; Para. [0041], Lines 6-9, and Para. [0012], Lines 1-12). 
Regarding claim 16, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 11/10.  Furthermore, Sugar teaches where the capture hardware component and the drivetrain are offset in accordance with head-toe axis of the wearer (Sugar, Fig. 10; Para. [0050], Lines 6-7, As illustrated in the drawing.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar) in view of Alexander et al. U.S. PGPub 2015/0059204 A1 (hereinafter Alexander) as applied to claims 11/10 above, and further in view of Andrysek U.S. PGPub 2009/0259320 A1 (hereinafter Andrysek). 
Regarding claim 15, The combined teaching of the Sugar and Alexander references discloses the claimed invention as stated above in claims 11/10.  Furthermore, Sugar teaches comprising the generator configured to generate an electricity from the power supplied by the drivetrain (Sugar, Figs. 4 and 7-12, “generator module”; Para. [0045], Lines 1-15), but does not explicitly teach a battery is operatively coupled to the generator and where the electricity charges the battery.

It would have been obvious to a person having ordinary skill in the art to understand that although Sugar is silent as to how the energy is used that is generated, Sugar would inherently incorporate some type of conventional energy storage commonly understood in the art.  The energy storage taught by Andrysek, for providing a way to store the energy being generated, teaches one of the many conventional energy storage units utilized in the art for storing and providing energy when needed.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Andrysek, to store the energy of Sugar.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. U.S. PGPub 2011/0278857 A1 (hereinafter Sugar) as applied to claim 17 above, and further in view of Andrysek U.S. PGPub 2009/0259320 A1 (hereinafter Andrysek). 
Regarding claim 20, The teaching of the Sugar reference discloses the claimed invention as stated above in claim 17.  Furthermore, Sugar teaches comprising a coupling hardware component configured to operatively couple the generator to a battery of a personal electronic device of the wearer (Andrysek, Para. [0012], Lines 1-9 and Para. [0027], Lines 3-11), where the electricity charges the battery by way of the coupling hardware component (Andrysek, Fig. 2, Element 10; Para. [0028], Lines 1-13).
It would have been obvious to a person having ordinary skill in the art to understand that although Sugar is silent as to what is being powered by the energy being harvested from the ankle motion, Sugar would inherently incorporate some type of conventional load in the way of charging a battery or powering some type of electronic device for the user which is commonly understood in the art.  The generation of power to power the electronics of a user device taught by Alexander, for providing power to aid in the motion of the wearer, teaches one of the many conventional charging/powering circuitries utilized in the art for electronics when used on a wearable item.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Alexander, to utilize the power harvesting system of Sugar due to motion of the wearer.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6: Though the prior art discloses a footwear system to capture movement of an ankle joint and an electrical conversion to convert the mechanical motion to 
comprising a slider connection component configured to move along the joint-to-joint axis so a movement arch of the brace matches a movement arch of the ankle joint.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 13: Though the prior art discloses a brace associated with a footwear to capture movement of an ankle joint and an electrical conversion to convert the mechanical motion to electrical current, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of:
comprising a slider hardware component configured to move in a head-to-toe direction during the rotational movement such that a rotation arch of the brace matches a rotation arch of the ankle during the rotational movement.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6: Though the prior art discloses a footwear support with a drivetrain to capture movement of an ankle joint and an electrical conversion to convert the mechanical motion to electrical current, it fails to teach or suggest the aforementioned limitations of claim 19, and further including the combination of:
where the drivetrain receives the transferred rotational movement by way of a rigid linkage affixed to a hardware joint that functions in conjunction with an ankle joint of a wearer of the footwear support and where the rigid linkage employs a slider to have an arch of the hardware joint match an arch of the ankle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rastegar et al. U.S. PGPub 2006/0046907 teaches footwear to generate electricity.
Donelan et al. U.S. PGPub 2008/0278028 teaches harvesting biomechanical energy.
Williamson U.S. PGPub 2016/0372990 teaches a method to convert human movement into electrical energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859